DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Claim Status
Claims 21-27, 31-40 and 42-48 are pending. 
Claims 1-20 were previously cancelled and claims 28-30, 41, and 42 are canceled.
Claims 21, 24, 27, 34, 37, 39, 40, and 48 are amended.
Claims 21-27, 31-40 and 42-48 have been examined.
Claims 21-27, 31-40 and 42-48 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn and New Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Response to Applicant’s Arguments
The rejection of claims 21-27, 31-40 and 42-48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebreton (US Patent Application Publication 20060194758 A1, Published 08/31/2006) in view of Reinmuller et al. (International Application Published Under the PCT WO 2005/067944, Published 07/28/2005; or the English equivalent US Patent 7902171 B2, Published 03/08/2011) is withdrawn in view of the amendments to the claims.


This is new ground of rejection necessitated by the amendment to the claims.
Claims 21-27, 31-40 and 42-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebreton (US Patent Application Publication 20060194758 A1, Published 08/31/2006) in view of Wallace et al. (US Patent 4803075, Published 02/07/1989).
The claims are directed to a sterile composition comprising crosslinked hyaluronic acid (HA) which is crosslinked with 1,4butanediol diglycidyl ether (BDDE) and 0.5-5% uncrosslinked HA solution with a HA content in the range of 10mg/g to 50mg/g having a molecular weight of at least 1.0 MDa. The claims are further directed to the composition comprising lidocaine. 
Lebreton teaches a method of forming monohase hydrogel by adding a mixture of sodium hyaluronate (NaHA) fibers to NaOH to hydrate; to this hydrate gel BDDE is added and homogenized; the crosslinked product is neutralized to pH 7.2 with phosphate buffer; the resulting hydrogel is homogenized before being packed into syringes and sterilized in an autoclave (paragraphs 0074, 0076, 0086, 0087, 0090, and 0091). The extrusion force is 14N (about 13N) at a rate of 12.5 mm/min (paragraphs 0062 and 0089). The degree of crosslinking is 6.5% and viscosity is 41 at 1 Hz (approximately 5Hz) (table). In one preferred variant of carrying out the invention, an injectable hydrogel of the invention is prepared by crosslinking a mixture of at least one polymer consisting of hyaluronic acid salt(s) (see above), neutralizing the crosslinked product obtained, and then formulating it into a solution buffered to a pH of between 7.1 and 7.3, at a concentration of between 10 and 40 mg/g, 
Lebreton does not teach a preferred embodiment wherein the HA concentration is 17.5mg/g. However, Lebreton does make such a composition obvious.  Lebreton et al. does not teach adding an uncrosslinked HA to the formulation.
Wallace et al. teach an injectable composition for tissue augmentation (column 1, lines 5-12). The composition comprises a lubricant which improves the intrusion of the suspension into soft tissue (abstract). The fluid (non-crosslinked) lubricant is selected from HA (prior art claim 1 and 32) The lubricant is added in amounts of 0.01-40%, more preferably 0.3-0.5% of the injectable composition (column 4, lines 40-55).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a local anesthetic and uncross-linked HA to the composition of Lebreton and have a reasonable expectation of success. One would have been motivated to do so in order to improve the intrusion of the suspension into soft tissue of the gel composition and provide anesthetic properties when injected in to the tissue. Therefore, the instant claims are rendered by the teachings of the prior art.

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



This is a new ground of rejection of necessitated by the amendment to the claims.
Claims 21-27, 31-40 and 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-24, 27, 34, 37, and 48 recite “a HA concentration of … mg/g”. It is not clear if the limitation refers to crosslinked HA in the composition, uncrosslinked HA in the composition, or the combination of crosslinked and uncrosslinked HA in the composition.
Claims 25, 26, 31-33, 35, 36, 38-40, and 42-47 are dependent upon indefinite claims and therefore are also indefinite. 
Claim 32 recites “the soft tissue filler has a final weight percent of between about 0.5% and about 10% uncrosslinked HA”. Claim 32 is dependent upon claim 27 which recites “the uncrosslinked HA gel is present in the soft tissue filler in an amount of at least 0.5% w/w and less than 5.0% w/w”. Therefore, claim 32 broadens claim 27 from which it depends. 
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Response to Applicant’s Arguments
The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 19, 27, 31, 32, 34, and 35 of U.S. Patent No. 8450475 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is withdrawn in view of the amendments to the claims.

The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 11, 26, 27, 29, and 30 of U.S. Patent No. 8357795 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is withdrawn in view of the amendment to the claims. 
The rejection of claims 28-30, 41, and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 11, 26, 27, 29, and 30 of U.S. Patent No. 8357795 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is moot since the claims are canceled. 
The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 13/314075 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is withdrawn in view of the amendment to the claims.
The rejection of claims 28-30, 41, and 42 on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 13/314075 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is moot since the claims are canceled. 
The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 13710359 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is withdrawn in view of the amendments to the claims.

The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 11 of copending Application No. 13/891052 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is withdrawn in view of the amendments to the claims. 
The rejection of claims 28-30, 41, and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 11 of copending Application No. 13/891052 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is moot since the claims are canceled. 
The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 14/523641 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is withdrawn in view of the amendments to the claims. 
The rejection of claims 28-30, 41, and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 14/523641 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is moot since the claims are canceled. 
The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 14/754504 in view of Reinmuller et al. (US Patent Application Publication 2008/0188441 A1, Published 08/07/2008) is withdrawn in view of the amendment to the claims. 


This is new ground of rejection necessitated by the amendments to the claims.
Claims 21-27, 31-40 and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 19, 27, 31, 32, 34, and 35 of U.S. Patent No. 8450475 in view of Wallace et al. (US Patent 4803075, Published 02/07/1989). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 8450475 also teaches a dermal filler composition comprising hyaluronic acid that can be cross-linked with BDDE and mixed with lidocaine. 

This is new ground of rejection necessitated by the amendments to the claims.
Claims 21-27, 31-40 and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 11, 26, 27, 29, and 30 of U.S. Patent No. 8357795 in view of Wallace et al. (US Patent 4803075, Published 02/07/1989). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 8357795 also teaches a dermal filler composition comprising hyaluronic acid that can be cross-linked with BDDE and mixed with lidocaine.

This is new ground of rejection necessitated by the amendments to the claims.
Claims 21-27, 31-40 and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 13/314075 in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because application 13/314075 also teaches a dermal filler composition comprising hyaluronic acid that can be cross-linked with BDDE and mixed with lidocaine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is new ground of rejection necessitated by the amendments to the claims.
Claims 21-27, 31-40 and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 13710359 in view of Wallace et al. (US Patent 4803075, Published 02/07/1989). Although the claims at issue are not identical, they are not patentably distinct from each other because application 13/419079 also teaches a dermal filler composition comprising hyaluronic acid that can be cross-linked with BDDE and mixed with lidocaine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is new ground of rejection necessitated by the amendments to the claims.
Claims 21-27, 31-40 and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 13/746170 in view of Wallace et al. (US Patent 4803075, Published 02/07/1989). Although the claims at issue are not identical, they are not patentably distinct from each other because because application 13/746170 also teaches a dermal filler composition comprising hyaluronic acid that can be cross-linked with BDDE and mixed with lidocaine.

Claims 21-27, 31-40 and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 11 of copending Application No. 13/891052 in view of Wallace et al. (US Patent 4803075, Published 02/07/1989). Although the claims at issue are not identical, they are not patentably distinct from each other because because application 13/891052 also teaches a dermal filler composition comprising hyaluronic acid that can be cross-linked with BDDE and mixed with lidocaine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is new ground of rejection necessitated by the amendments to the claims.
Claims 21-27, 31-40 and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 14/523641 in view of Wallace et al. (US Patent 4803075, Published 02/07/1989). Although the claims at issue are not identical, they are not patentably distinct from each other because because application 14/523641 also teaches a dermal filler composition comprising hyaluronic acid that can be cross-linked with BDDE and mixed with lidocaine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is new ground of rejection necessitated by the amendments to the claims.
Claims 21-27, 31-40 and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 14/754504 in view of Wallace et al. (US Patent 4803075, Published 02/07/1989). Although the claims at issue are not because application 14/754504 also teaches a dermal filler composition comprising hyaluronic acid that can be cross-linked with BDDE and mixed with lidocaine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617